In re Stipe, Bruce; — Plaintiff; Applying For Writ of Mandamus and/or Writ of Prohibition, Parish of Orleans, Criminal District Court Div. E, No. 365-980; to the Court of Appeal, Fourth Circuit, No. 2010-K-1098.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.